Citation Nr: 0021236	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for benign skin lesions of 
the forehead, the nose, and the left arm, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1972 to 
June 1976 and from August 1978 to April 1995.  This appeal 
was initially before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis.  
Notice of that decision was sent by the Montgomery, Alabama, 
RO.  By means of a March 1998 decision, the Board remanded 
this issue for further development.   The claim was 
subsequently transferred to the Atlanta, Georgia, RO.  

REMAND

In our March 1998 remand, the Board noted that the skin of 
the forehead and left arm was not examined and requested that 
the appellant undergo a VA examination "which is 
sufficiently broad to accurately determine the current nature 
and severity of his benign skin lesions of the forehead, the 
nose, and the left arm."  The Board also requested color 
photographs of his face.  The record indicates that 
examination of the left arm was not conducted, rather, the 
right arm was examined.  In addition, color photographs were 
not obtained.  The Board is therefore remanding this case for 
compliance with our prior remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should comply with the 
instructions in our March 1998 remand.  
See Stegall v. West, 11 Vet.App. 268 
(1998).  If color photographs can not be 
taken, that should be noted by the 
examiner.

2.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the appellant with sufficient 
time to respond thereto.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




